DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 16 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7 January 2021 was filed after the mailing date of this present application.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 11, pages 6-8, submitted 16 December 2020 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant stated that Toya et al. US 2012/0262109, in view of Lippojoki et al. US 2007/0236975 did not teach selecting the power source based on charge capacity, which is newly recited in amended Claims 1 and 11.  A new ground of rejection is made in view of Toya et al. US 2012/0262109, in view of Rosik et al. US 2011/029161, teaching the newly recited limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-5, 7, 10-11, 13-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Rosik et al. US 2011/0291613.
Regarding Claims 1 and 11, Toya teaches a method of operating an electronic device (10, fig. 3), the method comprising: 
detecting occurrence of a wireless charging event for wirelessly receiving first power (refer to [0076]-[0077] and [0105]); 
charging a battery (1, fig. 3) of the electronic device using the first power, based on detecting the occurrence of the wireless charging event (refer to [0076]-[0077]); 
detecting, in a state of charging the battery using the first power (refer to [0072]).  Toya further teaches detecting an occurrence of a wired charging event for receiving power via the wired connection (refer to [0076]-[0077]), however is silent regarding 
Rosik teaches control selecting the first power or the second power for charging the battery based on a first charge capacity of the first power and a second charge capacity of the second power (comparing a bias voltage generated by the wired charging module to another bias voltage generated by the wireless power receiver; selecting the wired charging module to bias a sensor and sense the temperature of a battery unit prior to conveying power thereto if the bias voltage is greater than or equal to the another bias voltage; and selecting the wireless power receiver to sense the temperature of the battery unit prior to conveying power thereto if the bias voltage is less than the another bias voltage., refer to Claim 16; a charging module within an electronic device may utilize a thermistor to sense a battery temperature… A charging device… may measure the voltage drop across a thermistor which correlates to battery temperature, refer to [0050]). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the method as taught by Rosik with the electronic device of Toya in order to achieve the advantage of providing an additional power source to charge the battery.
Regarding Claims 4 and 13, the combination of Toya and Rosik teaches all of the limitations of Claims 1 and 11, and further teaches identifying first information associated with the first charge capacity of the first power and second information associated with the second charge capacity of the second power; identifying, based on 
Regarding Claims 5 and 14, the combination of Toya and Rosik teaches all of the limitations of Claims 1 and 11, and further teaches identifying first information associated with a charging type of the first power and second information associated with a charging type of the second power; wherein selecting of the first power or the second power is further based on the charging type of the first power and the charging type of the second power (wired or wireless, refer to [0004] of Rosik).
Regarding Claims 7 and 16, the combination of Toya and Rosik teaches all of the limitations of Claims 1 and 11, and further teaches wherein the first wired connection is a Universal Serial Bus (USB) connection (8A, fig. 1 and refer to [0066] of Toya).
Regarding Claim 10, the combination of Toya and Rosik teaches all of the limitations of Claim 1 and further teaches wherein detecting the occurrence of the wireless charging event comprises detecting an induced current (refer to [0051] of Toya).

Claims 2-3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Rosik et al. US 2011/0291613, and in further view of Muratov et al. US 2013/0181539.
Regarding Claims 2 and 12, the combination of Toya and Rosik teaches all of 
Muratov teaches wherein the electronic device comprises a mobile telephone (refer to [0003] and [0004]), which provides wireless power directly to the mobile telephone.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the mobile telephone as taught by Muratov with the electronic device of the combination of Toya and Rosik in order to achieve the advantage of providing wireless power directly to the mobile telephone.
Regarding Claim 3, the combination of Toya and Rosik teaches all of the limitations of Claim 1 including wherein the external electronic device comprise a mobile telephone (130, fig. 3 and refer to [0009] and [0011] of Toya) however is silent wherein the electronic device comprises a mobile telephone.
Muratov teaches wherein the electronic device comprises a mobile telephone (refer to [0003] and [0004]), which provides wireless power directly to the mobile telephone.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the mobile telephone as taught by Muratov with the electronic device of the combination of Toya and Rosik in order to achieve the advantage of providing wireless power directly to the mobile telephone.


Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Rosik et al. US 2011/0291613, and in further view of Files et al. US 2013/0300343.
Regarding Claims 8 and 17, the combination of Toya and Rosik teaches all of the limitations of Claim 7 and 16 including a USB connection, however is silent, wherein the USB connection comprises a USB On-The-Go (OTG) connection.
Files teaches wherein the USB connection comprises a USB On-The-Go (OTG) connection (refer to [0025] and [0029]), which provides an additional interface option.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the USB On-The-Go (OTG) connection as taught by Files with the electronic device of the combination of Toya and Rosik in order to achieve the advantage of providing an additional interface option.

Claims 6, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Rosik et al. US 2011/0291613, and in further view of Kim et al. US 2013/0326387.
Regarding Claims 6 and 15, the combination of Toya and Rosik teaches all of the limitations of Claims 1 and 11, however is silent regarding displaying, on a display screen of the electronic device, a notification notifying that the first power is being supplied to the external electronic device.
Kim teaches displaying, on a display screen of the electronic device, a notification notifying that the first power is being supplied to the external electronic device (refer to abstract and [0011]).

Regarding Claim 18, the combination of Toya and Rosik teaches all of the limitations of Claim 11 above however is silent regarding displaying, on a display screen of the electronic device, an operation state of the USB OTG connection.
Kim teaches displaying, on a display screen of the electronic device, an operation state of the USB OTG connection (refer to abstract and [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the display screen as taught by Kim with the electronic device of the combination of Toya and Rosik in order to achieve the advantage of providing an additional information to the user.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toya et al. US 2012/0262109, in view of Rosik et al. US 2011/0291613, in view of Files et al. US 2013/0300343, and in further view of Kim et al. US 2013/0326387.
Regarding Claim 9, the combination of Toya, Rosik, and Files teaches all of the limitations of Claim 8 above however is silent regarding displaying, on a display screen of the electronic device, an operation state of the USB OTG connection.
Kim teaches displaying, on a display screen of the electronic device, an operation state of the USB OTG connection (refer to abstract and [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at the 

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
26 April 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836